Upon Rehearing En Banc
By opinion dated April 4, 2006, a divided panel of this Court affirmed the judgment of the trial court. See Gilman v. Commonwealth, 48 Va.App. 16, 628 S.E.2d 54 (2006). On May 16, 2006, we stayed the mandate of that decision and granted rehearing en bane. Upon reconsideration, the judgment of the trial court is affirmed without opinion by an evenly divided Court. Accordingly, the opinion previously rendered by a panel of this Court on April 4, 2006 is withdrawn, and the mandate entered on that date is vacated. The appellant shall pay to the Commonwealth of Virginia thirty dollars damages.
Judges CLEMENTS, KELSEY, McCLANAHAN, HALEY and BEALES voted to affirm the judgment of the trial court. Chief Judge FELTON and Judges BENTON, ELDER, HUMPHREYS and PETTY voted to reverse the judgment.
The Commonwealth shall recover of the appellant the costs in this Court, which costs shall include a total fee of $925 for *2services rendered by the Public Defender on this appeal, in addition to counsel’s necessary direct out-of-pocket expenses, and the costs in the trial court.
This order shall be published and certified to the trial court.
Costs due the Commonwealth by appellant in Court of Appeals of Virginia:
Public Defender $925.00 plus costs and expenses